Citation Nr: 0739656	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as due to exposure to environmental hazards. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
May 1991.  He has retired from active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
Parkinson's disease. 

In August 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record and associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that he has Parkinson's disease as a 
result of his active duty service.  

The veteran indicates, in pertinent part, that he had 
symptoms of Parkinson's disease as soon as the early 1990's, 
and that he was tested for the symptoms at the VA Medical 
Center Montgomery, Alabama at that time.  Those records have 
not been obtained and a search of the records from 1991 to 
1995 should be sought and if found, associated with the 
claims folder. 

In this regard, it is noted that in the May 2006 statement of 
the case, the veteran was incorrectly advised that 38 C.F.R. 
§§ 3.307 and 3.309 provided a 7 year presumptive period for 
Parkinson's disease (paralysis agitans) and, as a result, 
argument at the hearing was tailored to this time period.  
The veteran and his representative must be furnished a 
supplemental statement of the case which states the law and 
regulations correctly and be given the time to offer 
responsive argument.

It is also maintained that his Parkinson's disease may be the 
result of exposure to environmental hazards during his 
service in the Persian Gulf.  He has indicated that he served 
in the Persian Gulf from September 1990 to May 1991. Evidence 
substantiating this service in the Persian Gulf is not of 
record in his claims folder, although it is clear that a 
request was made.  A complete copy of his Service Personnel 
Record, indicating his locations of duty, is not of record.  
This should be obtained prior to final adjudication of the 
claim. 

Additionally, the veteran presently is in receipt of Social 
Security disability benefits as a result of his Parkinson's 
disease.  There is a "medical source statement" pertaining 
to the veteran's work abilities associated with the claims 
folder.  However, a copy of his favorable disability 
determination is not of record, nor is the supporting medical 
evidence used to make the determination.  VA has a statutory 
duty to obtain these records. 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  The Court has held that VA has a duty 
to acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  These records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Finally, the veteran's VA neurologist, who treats him for his 
Parkinson's disease, submitted a statement, indicating, in 
pertinent part, that the veteran served in Saudi Arabia, and 
that some type of gas exposure during his tour of duty may 
have led him to develop Parkinson's disease.  Additionally, 
she indicated that symptoms of the disease occurred within 
12 to 24 months of his service discharge.  The bases for such 
statements have not provided.  She should be contacted and 
asked to provide supporting rationale.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the medical 
records relied upon and a copy of the 
favorable disability determination and 
associate them with the claims folder. 

2.  Obtain VA medical records from 1991 
to 1995 from the VA Medical Center, 
Montgomery, Alabama, and associate those 
records with the claims folder.  If the 
records can not be located, it should be 
so stated in the claims folder. 

3.  Should the veteran's service in 
Southwest Asia be  confirmed, contact the 
veteran's VA neurologist and ask her to 
provide rationale (to include such items 
as medical treatises etc.) in support of 
her statements that exposure to some 
unknown environmental hazard led to the 
development of Parkinson's disease and 
that the veteran's symptoms began less 
than 2 years after his retirement from 
service.

4.  Should the development requested 
above result in additional, probative 
evidence tending to establish a link 
between the veteran's military service 
and the onset of Parkinson's disease, the 
RO should arrange for the veteran to 
undergo a VA neurological examination.  
All indicated studies should be 
performed.  The claims file must be made 
available to the examiner for review.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's Parkinson's 
disease is due to his active service or, 
if applicable, is the result of exposure 
to environmental hazards due to service 
in the Persian Gulf region.  The examiner 
must set forth the complete rationale 
underlying any conclusion drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record. If the examiner 
is unable to provide an opinion as to the 
etiology of the veteran's Parkinson's 
disease, it should be so stated. 

5.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim.  In so doing, the 
RO should consider the correct 
presumptive period of 1 year for 
Parkinson's disease (or paralysis 
agitans) set forth in 38 C.F.R. §§ 3.307, 
 3.309.  If the decision is adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the 
correct recitation of 38 C.F.R. §§ 3.307, 
3.309 as they pertains to this case, and 
they should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




